      Case 1:18-cv-01833-CKK Document 45 Filed 07/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 DAILY CALLER NEWS FOUNDATION,
         Plaintiffs
        v.                                              Civil Action No. 18-1833 (CKK)
 FEDERAL BUREAU OF INVESTIGATION,
         Defendant


                                         ORDER
                                      (July 29, 2021)
       In light of the parties’ [44] Joint Stipulation of Voluntary Dismissal, filed pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with the signatures of counsel for

Plaintiff and counsel for Defendant, and indicating that the parties have settled and that

each party agrees to dismiss this action and to bear its own costs, attorneys’ fees, and

expenses, it is, this 29th day of July 2021, hereby

       ORDERED that this case is DISMISSED.

       SO ORDERED.

                                              ___________/s/____________________
                                              COLLEEN KOLLAR-KOTELLY
                                              UNITED STATES DISTRICT JUDGE
